DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
All previous rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-38, 43-50, 54-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2002/0155235) in view of either Perez et al (US 5,714,539) or Ranka et al. (US 4,647,612).
Taylor discloses an interior (aluminum) can coating (paragraph [0049]) composition comprising a latex-based acrylic coating composition (paragraphs [0043], [0051], [0056]) that comprises a latex that includes one or more polymers formed from ethylenically unsaturated monomers, wherein the ethylenically unsaturated monomers include one or more monomers selected from alkyl acrylates and methacrylates (paragraphs [0033] – 0035], [0056]), one or more acid-functional monomers (paragraphs [0033] – 0035], [0056]), and wherein the coating composition is not made using PVC compounds and 1s substantially free of mobile and bound bisphenol A (since PVC compounds and bisphenol A are not used).
Taylor does not disclose wherein the latex-based acrylic coating composition comprises one or more oxirane-group containing monomers.
Perez discloses wherein a latex-based acrylic coating (column 1, line 56 through column 2, line 14, column 3, lines 14-58) composition comprises one or more oxirane-group containing monomers (column 4, line 65 through column 5, line 19) for use as a coating on an aluminum panel (column 11, lines 19-47) for the purpose of providing a coating with good adhesion and water resistance (column 1, lines 29-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a latex-based acrylic coating composition which comprises one or more oxirane-group containing monomers in Taylor in order to provide good adhesion and water resistance as taught or suggested by Perez.
Ranka discloses a latex-based acrylic coating (column 1, lines 36-52, column 2, lines 14-19) composition comprises one or more oxirane-group containing monomers (column 1, line 55 through column 2, line 4) for the purpose of providing excellent adhesion and flexibility (abstract).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a latex-based acrylic coating composition which comprises one or more oxirane-group containing monomers in Taylor in order to provide excellent adhesion and flexibility as taught or suggested by Ranka.
	Claims 22-25, 43, 48-49 and 54 recite the following testing results for the coating:
A.	Wherein the coating composition, when spray applied onto an interior of a 12 ounce two-piece drawn and ironed aluminum beverage can at 120 to 130 milligrams per can coating weight and cured at 188°C to 199°C (measured at the can dome) for 30 seconds, exhibits a metal exposure of less than 3 mA on average when the can is filled with 1% NaCl in deionized water and tested pursuant to the Initial Metal Exposure test method disclosed herein.
B.	 Wherein the coating composition, when spray applied onto an interior of a 12 ounce two-piece drawn and ironed aluminum beverage can at 120 to 130 milligrams per can coating weight and cured at 188°C to 199°C (measured at the can dome) for 30 seconds, exhibits a global extraction result of less than 50 ppm.
C.	Wherein the coating composition, when spray applied onto an interior of a 12 ounce two-piece drawn and ironed aluminum beverage can at 120 to 130 milligrams per can coating weight and cured at 188°C to 199°C (measured at the can dome) for 30 seconds, exhibits no adhesion failure when tested pursuant to ASTM D-3359-Test method B after retort in deionized water for 90 minutes at a heat of 121°C and a corresponding pressure.
D.	wherein the coating composition, when spray applied onto an interior of a 12 ounce two-piece drawn and ironed aluminum beverage can at 120 to 130 milligrams per can coating weight and cured at 188°C to 199°C (measured at the can dome) for 30 seconds, gives a metal exposure of less than 3.5 mA when tested pursuant to the Metal Exposure after Drop Damage test disclosed herein.
	Test results A – D are necessarily present in modified Taylor because modified Taylor discloses a latex based acrylic coating on the inside of an aluminum can which comprises a latex that includes one or more polymers formed from ethylenically unsaturated monomers, wherein the ethylenically unsaturated monomers include one or more monomers selected from alkyl acrylates and methacrylates, one or more acid-functional monomers, and one or more oxirane-group containing monomers; and wherein the coating composition is not made using PVC compounds and is substantially free of mobile and bound bisphenol A as discussed above.
	With regard to claims 26-27, 50, 55 and 59, Taylor discloses wherein acrylamide, methacrylamide, N-isobutoxymethyl acrylamide, or N-butoxymethyl acrylamide are not present in ethylenically unsaturated monomers polymerized in aqueous medium to form the latex and wherein vinyl acrylamides or vinyl methacrylamides are not present in ethylenically unsaturated monomers polymerized in aqueous medium to form the latex (acrylamides are not preferred, paragraph [0041]).
With regard to claims 28-29, 32, 34-38, 44, 47, 57-58, 60, 62-63, Taylor discloses wherein the coating composition is completely free of mobile and bound bisphenol A and aromatic glycidyl ether compounds (since bisphenol A and aromatic glycidyl ether compounds are not used), wherein the ethylenically unsaturated monomers include one or more alkyl acrylates and one or more alkyl methacrylates (paragraphs [0033-0035], [0056]), wherein the ethylenically unsaturated monomers include methacrylic acid (paragraph [0056]), wherein at least 40 wt-% (or 50%) of the ethylenically unsaturated monomers polymerized in aqueous medium to form the latex comprise one or more monomers selected from alkyl acrylates and methacrylates (paragraphs [0033-0035], [0056]), wherein the ethylenically unsaturated monomers include a vinyl aromatic compound, and wherein the vinyl aromatic compound comprises at least 20 wt-% of the ethylenically unsaturated monomers polymerized in aqueous medium to form the latex (paragraphs [0033-0036], [0056]), wherein the ethylenically unsaturated monomer component includes one or more difunctional (meth)acrylate monomers (paragraphs [0033-0036], [0056]), wherein the coating composition includes a surfactant (paragraph [0030]), wherein the coating composition includes a crosslinker (paragraph [0039]).
With regard to claims 30-31, 33, 45-46, 56 and 61, Perez discloses wherein the ethylenically unsaturated monomers include glycidyl (meth)acrylate, butyl (meth)acrylate, and styrene, wherein the ethylenically unsaturated monomers include glycidyl methacrylate, butyl acrylate, and styrene, wherein the ethylenically unsaturated monomers include one or more hydroxy alkyl (meth)acrylate (column 3, line 14 through column 4, line 4, column 4, lines 43-54, column 4, line 65 through column 5, line 19).
	With regard to claims 30-31, 33, 45-46, 56 and 61, Ranka discloses wherein the ethylenically unsaturated monomers include glycidyl (meth)acrylate, butyl (meth)acrylate, and styrene, wherein the ethylenically unsaturated monomers include glycidyl methacrylate, butyl acrylate, and styrene, wherein the ethylenically unsaturated monomers include one or more hydroxy alkyl (meth)acrylate (column 1, line 55 through column 3, line 18).
Claims 39-42, 51-53 and 64-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2002/0155235) in view of either Perez et al (US 5,714,539) or Ranka et al. (US 4,647,612), as applied to claims 21-38, 43-50, 54-63 above, and further in view of Bobo, Jr. (US 5,177,129).
Taylor does not disclose wherein the coating composition includes a phenoplast crosslinker, wherein the coating composition includes a strong acid, wherein the strong acid comprises dodecylbenzene sulphonic acid, wherein the strong acid is present in an amount of from at least 0.01 % by weight to no greater than 3 % by weight, based on the weight of nonvolatile material.
Bobo discloses acrylic coatings for the interior of beverage cans (column 1, lines 5-22, column 2, lines 38-52, column 2, line 67 through column 3, line 5 and Example 1 where dodecylbenzene sulphonic acid is disclosed) for the purpose of preventing off-taste (column 2, lines 4-10).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the coating composition includes a phenoplast crosslinker, wherein the coating composition includes a strong acid, wherein the strong acid comprises dodecylbenzene sulphonic acid, wherein the strong acid is present in an amount of from at least 0.01 % by weight to no greater than 3 % by weight, based on the weight of nonvolatile material in Taylor in order to prevent off-taste as taught or suggested by Bobo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 20, 2022